Title: General Orders, 6 September 1776
From: Washington, George
To: 

 

Head Quarters, New York, sept: 6th 1776.
Pitt.Camden.


David Henly Esqr: is appointed Depy Adjt General until further orders, and is immediately to repair to General Spencer’s division to regulate the several Returns and do the other duties of said office, extending his care to the division under Genl Heath. he is to be obeyed and respected accordingly.
Col. Glover, Commandant of Genl Clinton’s Brigade, is to recommend a suitable, active officer, for Major of Brigade, in Major Henly’s stead.
The General expects the Majors of Brigade, to be very active and careful, to get their Brigades in the best order; to bring on their Guards and Fatigue Parties early; see the proper reliefs marched off; Returns made, and to march with the Brigade to the Alarm Posts, as frequently as possible—The Adjutants being under their particular direction, they are to see that they do their duty and put them in Arrest where they fail in it.
The Majors of Brigade and Adjutants are reminded, that the returns are all expected in to morrow, both regimental and brigade, in order to complete the General Return. Any one who fails will be noticed in public orders.
The General is resolved to put a stop to plundering, and converting either public, or private property, to their own use when taken off, or found by any soldiers—He therefore calls upon all the officers, to exert themselves against it, and if the Colonels, or other officers of Regiments see, or know, of any Horses, Furniture, Merchandize, or such other Property, in the hands of any officer or soldier; and do not immediately take hold of it, giving immediate notice of it to the Brigadier General; such Officer will be deemed a party, brought to a Court Martial, and broke with Infamy: For let it ever be remembered, that no plundering Army was ever a successful one.
